This appellant, a woman, was indicted, tried, and convicted of violating the prohibition law. The specific offense complained of was that she old a pint of corn whisky to state witness Charlie Catheron, for which he paid her the sum of $1.50. There are no errors apparent on the record proper, and during the entire trial of this case no exception was reserved to any ruling of the court. No special charges were requested, nor was there a motion for a new trial. It appears that this appellant was attended by counsel in the court below, but no brief has been filed in this court in her behalf. It is manifest that this appeal is for delay only. No errors appear. Judgment appealed from will stand affirmed. Affirmed.